PER CURIAM.
Peter C. Pirón appeals from the district court’s order dismissing as frivolous his action against the Central Intelligence Agency. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Piron v. Central Intelligence Agency, No. CA-01-321-3 (E.D.Va. May 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.